Case 2:20-cv-00136-NT Document 30-6 Filed 11/10/20 Page 1 of 3   PageID #: 500




             EXHIBIT F
Case 2:20-cv-00136-NT Document 30-6 Filed 11/10/20 Page 2 of 3                            PageID #: 501




                           A OLYMPIA HOTEL MANAGEMENT
                                                        '




April 10, 2020


Dan Murphy
Mike Vandeheede
The Bend Hotel Development Company, LLC
806 16th Avenue
East Moline, Illinois 61244

Hall Quad Cities, LLC
2323 Ross Avenue, Suite 200
Dallas, Texas 75201
Attention: Michael J. Jaynes

Re:        Termination Notice

Gentlemen:

Reference is made to the Hotel Management Agreements between Olympia Hotel Management, LLC
(“Operator”) and River Eagle Hotels, LLC dated May 9, 2014, as subsequently amended and assigned to
The Bend Hotel Development Company, LLC (“Owner”) (the “HMAs”).

By letter dated March 16, 2020, we notified you of your default under Section 3.1 of the HMAs due to
failure to maintain the minimum working capital levels required under Section 3.1 of the HMAs (“Notice
of Default”). More than 10 days has elapsed following your receipt of the Notice of Default and the
default described therein has not been cured. The cure period expired on March 26, 2020.

Please consider this letter as notice of our termination of the HMAs pursuant to Section 5.2(a) with
effect as of April 30, 2020. We acknowledge our responsibility pursuant to Section 5.4 of the HMA to
fully cooperate in the transition of the management of the hotel to the successor operator of your
choice. We will be provided a final accounting through the date of termination and transfer all cash and
cash equivalents at that time pursuant to Section 5.4 of the HMA, subject to payment of our fees
through that date, together with our termination fee in the amount of $300,000 ($150,000 for each
hotel) pursuant to Section 4.2(b) of the HMAs.

We acknowledge that pursuant to its Assignment& Subordination of Management Agreement dated
February, 2017, Hall Quad Cities, LLC (“Hall”) has a separate right to cure the default for an additional 30
days beyond the expiration of your cure period on March 26, 2020. Hall’s cure period expires April 29,
2020.

Please advise as soon as possible regarding your choice of replacement operator so that we can
coordinate the transition of responsibilities at the hotels.


{W11883317.1}
Case 2:20-cv-00136-NT Document 30-6 Filed 11/10/20 Page 3 of 3   PageID #: 502




                                     Very truly yours,




                                     Sara Masterson
                                     President


Copy to:

Thompson Coburn LLP
55 East Monroe Street, 37th Floor
Chicago, Illinois 60603
Attn: James Oakley, Esq.

Taft Stettinius & Hollister LLP
111 East Wacker Suite 2800
Chicago, IL 60601
Attn: James Oakley, Esq.




{W11883317.1}
